     Case: 1:19-cr-00226 Document #: 34 Filed: 03/22/19 Page 1 of 2 PageID #:74

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                        Case No.: 1:19−cr−00226
                                                          Honorable Sunil R. Harjani
Robert M. Kowalski, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 22, 2019:


         MINUTE entry before the Honorable Jeffrey T. Gilbert as to Jan R Kowalski: This
case was scheduled for a preliminary hearing today 3/22/19 [19]. The hearing is continued
to 3/29/19 at 1:15 p.m. for the reasons outlined in this order. A continued hearing
concerning Defendant's request that she be allowed to represent herself is set for the same
date and time, before the preliminary hearing. Immediately after Defendant's counsel
announced that Defendant was ready to proceed with the preliminary hearing this
afternoon, Defendant herself asked that she be allowed to file an appearance in this case
and represent herself as she is a licensed lawyer. Upon further inquiry, Defendant stated
that she wanted to represent herself and have her assigned counsel act as stand−by
counsel. Defendant said she wants to represent herself because there are a lot of
documents in this case, the facts are complicated, and she does not feel she has had
enough time to bring her assigned counsel up to speed sufficiently for him to represent her
at the preliminary hearing. The Court suggested that Defendant could sit with her counsel
at the counsel table in the courtroom and assist him during the hearing to the extent
necessary, but Defendant stated she still wants to represent herself. The Court conducted a
preliminary inquiry into Defendant's competence to represent herself in this criminal
proceeding and whether she intelligently and voluntarily wished to do so. Defendant
stated she is not familiar with federal criminal law or procedure and has never tried a
federal criminal case. Defendant came to court without any documents including the
complaint in this case that would be the starting point for a preliminary hearing (though
her counsel undoubtedly had the complaint with him). It appears that Defendant's counsel
was not aware that she would seek to represent herself in this case because he announced
he was ready to proceed on her behalf immediately before Defendant requested that she be
allowed to file an appearance in this case and proceeded to says she wants to represent
herself. During the Courts preliminary colloquy with Defendant, counsel for the United
States cited Seventh Circuit case law that emphasized the need to "undertake a meaningful
inquiry into a request for self−representation" and cautioned against a summary decision
in that regard. United States v. Mancillas, 880 F.3d 297, 302 (7th Cir. 2018). The Court's
independent research confirmed "the importance of a thorough and formal inquiry" into
whether a defendant's decision to forego experienced counsel and represent herself is
made knowingly and intelligently and whether the defendant is competent to represent
herself. United States v. Sandles, 23 F.3d 1121, 1126 (7th Cir. 1994). See also United
   Case: 1:19-cr-00226 Document #: 34 Filed: 03/22/19 Page 2 of 2 PageID #:75

States v. Volpentesta, 727 F.3d 666, 675−78 (7th Cir. 2013). Moreover, in Volpentesta,
the defendant argued on appeal that his waiver of the right to counsel, which was accepted
by the District Court, was not knowing and intelligent because "he felt he had no choice
but to represent himself in order to put forth an adequate defense." Volpentesta, 727 F.3d
at 676. The Seventh Circuit ultimately rejected that argument based in part on the
"thorough questioning" and "exhaustive inquiry" conducted by the District Court.
Volpentesta, 727 F.3d at 676−77. Defendant here effectively argues that the same
concerns about her counsel's preparedness animate her desire to represent herself. She
says she feels she needs to represent herself so the preliminary hearing can be held within
14 days of her initial appearance in this court on 3/11/19 [8]. But because Defendant is not
now in federal custody by any order of this Court given the Court's Order Setting
Conditions of Release [27] and the Appearance Bond entered on 3/20/19 [29], the United
States argues and the Court agrees the preliminary hearing in this case does not need to
proceed until 4/1/19 which is 21 days after Defendant's initial appearance in this case on
3/11/19 [8]. See Federal Rule of Criminal Procedure 5.1(c). To the extent Defendant
remains in the custody of the United States Marshal, that is due to the order of the
Bankruptcy Court, not this Court [30]. Therefore, Defendant would seem to have time to
prepare her counsel sufficiently for a preliminary hearing in this case, and the Court urges
her to use the time between today and 3/29/19 to do so, and also to consider whether she
needs to represent herself or whether her interests will be served better by actively
assisting her experienced criminal defense counsel in representing her in this case. Under
these circumstances, the Court needs time to prepare for a thorough inquiry into
Defendant's competence to represent herself and whether her decision to do so is
intelligent and voluntary. Toward that end, the United States shall file by 3/27/19 a short
memorandum that includes any authority it wants the Court to consider in connection with
Defendant's request that she be allowed to represent herself, any questions it believes the
Court should ask Defendant at the 3/29/19 hearing, and an outline of the penalties
Defendant faces if she is convicted of the charges in the complaint. Finally, to the extent
the United States and this Court are incorrect that the preliminary hearing in this case must
be held within 21 days of Defendant's initial appearance, the Court finds for all of the
reasons discussed above that extraordinary circumstances exist and justice requires the
continuance and setting of Defendant's preliminary hearing to 3/29/19 as allowed by
Federal Rule of Criminal Procedure 5.1(d). Defendant ordered to appear and be
transported by U.S. Marshals Service: Status hearing set for 3/29/2019 at 01:15 PM.
Preliminary Examination set for 3/29/2019 at 01:15 PM. Mailed notice (ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
